DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 5/23/2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 13-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyuk et al. (translation of KR 10-2016-0092313), hereinafter Hyuk.
Claim 1
Hyuk discloses the claimed vehicle (see at least ¶0001) comprising: 
a climate control system (i.e. HVAC 40  in Figure 1) to thermally precondition a passenger cabin (see at least ¶0009-0010, regarding that the HVAC unit is controlled to reflect in advance the outdoor temperature when it is parked in an indoor parking lot); and 
a controller (i.e. control unit 20 in Figure 1) programmed to, 
obtain a vicinity temperature from a vehicle sensor (see at least ¶0048, with respect to step S30 of Figure 2, regarding that the temperature value from the vehicle’s outside temperature sensor is measured; ¶0016),
receive location temperature data from a remote source
activate the climate control system in advance of an upcoming trip (see at least ¶0050-0051, step S60 of Figure 2, regarding the control of the HVAC unit when it is determined that the vehicle is parked in S50; ¶0009-0010),
set a first precondition criterion based on the vicinity temperature when the vicinity temperature is within a threshold range of the location temperature data (see at least ¶0037, regarding that when the difference between the vehicle’s outside temperature sensor and the temperature of the area where the vehicle is located among the weather information signals received by the AVN unit 30 is less than a set value, the HVAC unit is driven normally, i.e. based on the vehicle’s outside temperature value, as defined in ¶0011), and 
set a second precondition criterion based on the location temperature data when the vicinity temperature is outside of the threshold range (see at least ¶0050-0051, regarding that when the difference between the vehicle’s outside temperature sensor and the temperature of the area where the vehicle is located among the weather information signals received by the AVN unit 30 is greater than a set value, the HVAC unit is driven by reflecting the temperature value of the area where the vehicle is located among the weather information signals received by the AVN unit 30; ¶0016).
Claims 2 and 9
Hyuk further discloses that the first precondition criterion and the second precondition criterion include at least one of a precondition procedure start time, a target cabin temperature, a blower setting, a heater setting, and a window venting command (see at least ¶0019, regarding the control of heaters, ventilation, air blows, and air conditioners as the HVAC system, when the vehicle is started and it is determined that it is parked indoors, as described in ¶0018).  
Claim 5
Hyuk further discloses that the controller is further programmed to initiate operation of the climate control system in response to a remote request indicating a timing of the upcoming trip (see at least ¶0017, regarding that the AVN unit receives the weather information from either the communication unit or the Bluetooth module via the server 13 or the mobile communication device 12, as described in ¶0026-0028, with respect to Figure 1, where the weather information is received when a vehicle is started and determined to be in a parked state, as described in ¶0024). The “remote request” may be interpreted as being weather information received from either the server 13 or mobile communication device 12. It is clear that receipt of the weather information by one of these remote sources indicates that the vehicle is parked and about to perform an “upcoming trip,” in light of ¶0009-0010.
Claim 6
Hyuk further discloses that the remote request is data received from a user mobile device (see at least ¶0017).
Claims 7, 13, and 18
Hyuk further discloses that the controller is further programmed to receive the location temperature data from a user mobile device (see at least ¶0017, regarding that the weather information is received through the mobile communication device carried by the vehicle driver, where the weather information includes a temperature value of the area where the vehicle is located, described in ¶0048-0050).
Claim 8
Hyuk discloses the claimed method of thermally preconditioning a vehicle, as described in the rejection of claim 1.
Claim 14
Hyuk discloses the claimed vehicle (see at least ¶0001) comprising: 
a climate control system (i.e. HVAC 40  in Figure 1) to thermally precondition a passenger cabin (see at least ¶0009-0010, regarding that the HVAC unit is controlled to reflect in advance the outdoor temperature when it is parked in an indoor parking lot); 
a sensor to output a vicinity temperature (see at least ¶0048, with respect to step S30 of Figure 2, regarding that the temperature value from the vehicle’s outside temperature sensor is measured; ¶0016);
a transceiver to receive location temperature data from a remote source (see at least ¶0047-0049, with respect to steps S10 and S20 of Figure 2, regarding a temperature value of the area where the vehicle is located is received from the weather information signals received by the AVN unit from server 13 that is provided to control unit 20); and 
a controller (i.e. control unit 20 in Figure 1) programmed to
activate the climate control system in advance of an upcoming trip (see at least ¶0050-0051, step S60 of Figure 2, regarding the control of the HVAC unit when it is determined that the vehicle is parked in S50; ¶0009-0010),
achieve a first precondition start time based on the vicinity temperature when the vicinity temperature is within a threshold range of the location temperature data (see at least ¶0037, regarding that when the difference between the vehicle’s outside temperature sensor and the temperature of the area where the vehicle is located among the weather information signals received by the AVN unit 30 is less than a set value, the HVAC unit is driven normally, i.e. based on the vehicle’s outside temperature value, as defined in ¶0011), and 
achieve a second precondition start time based on the location temperature data when the vicinity temperature is outside of the threshold range (see at least ¶0050-0051, regarding that when the difference between the vehicle’s outside temperature sensor and the temperature of the area where the vehicle is located among the weather information signals received by the AVN unit 30 is greater than a set value, the HVAC unit is driven by reflecting the temperature value of the area where the vehicle is located among the weather information signals received by the AVN unit 30; ¶0016).
The “start time” is achieved when there is a difference between the vehicle interior temperature and exterior temperature, in light of ¶0011. If the exterior 
Claim 15
Hyuk further discloses that the controller is further programmed to set a first precondition target cabin temperature based on the vicinity temperature in response to the vicinity temperature being within a threshold range of the location temperature data (see at least ¶0037, regarding that when the difference between the vehicle’s outside temperature sensor and the temperature of the area where the vehicle is located among the weather information signals received by the AVN unit 30 is less than a set value, the HVAC unit is driven normally, i.e. based on the vehicle’s outside temperature value, as defined in ¶0011), and to set a second precondition target cabin temperature based on the location temperature data in response to the vicinity temperature being outside of the threshold range (see at least ¶0050-0051, regarding that when the difference between the vehicle’s outside temperature sensor and the temperature of the area where the vehicle is located among the weather information signals received by the 
Claim 19
Hyuk further discloses that the controller is further programmed to receive information indicative of the upcoming trip from a user mobile device (see at least ¶0017, ¶0027-0028, regarding that the weather information and current location is received through the mobile communication device carried by the vehicle driver when the vehicle is parked in an area without GPS reception, so as to provide this information in advance while the vehicle is started and parked, as described in ¶0009-0010). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuk in view of Geun (translation of KR 10-2017-0012668), hereinafter Geun.
Claims 3 and 10
Hyuk does not disclose that the controller is further programmed to set the second precondition criteria in response to detecting a fault condition associated with the vehicle sensor. However, this is a known technique that has been used in similar systems.
Specifically Geun discloses a similar system in which a vehicle’s air conditioner 9, heater 11, temp door 13, intake door 15, and/or mode door, described in ¶0036-0037 (similar to the climate control system taught by Hyuk), is controlled based on a difference between an outside air temperature detected by an outside air sensor (similar to the vicinity temperature taught by Hyuk) and a regional average outside air temperature received from a weather information receiver (similar to the location temperature data taught by Hyuk) (see at least ¶0020-0022, ¶0039-0049). Geun further discloses that when the deviation value between the outside air temperature and the the second precondition criterion is set in Hyuk), the air conditioner is set in response to detecting a fault condition associated with the outside air sensor (similar to the vehicle sensor taught by Hyuk) (see at least ¶0018-0022).
Since the systems of Geun and Hyuk are directed to the same purpose, i.e. controlling a climate control system based on a difference between a vicinity temperature from a vehicle sensor and location temperature data from a remote source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Hyuk to be further programmed to set the second precondition criteria in response to detecting a fault condition associated with the vehicle sensor, in the same manner that Geun sets an air conditioner in response to detecting a fault condition associated with the outside air sensor when the deviation value between the outside air temperature and the regional average outside air temperature is greater than a preset reference temperature deviation value, with the predictable result of providing a comfortable vehicle interior when an outside air sensor of a vehicle has a detection error (¶0001 of Geun).
Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuk in view of Vyas et al. (US 2010/0206957 A1), hereinafter Vyas.
Claim 4
While Hyuk discloses the vehicle as an electric vehicle (see ¶0004) that inherently comprises a battery that may be recharged with grid power, Hyuk does not explicitly disclose a rechargeable battery wherein the controller is further programmed to, while recharging the battery with grid power, operate the climate control system using the grid power. However, this technique of preconditioning while charging an electric vehicle is known in the art.
Specificially, Vyas discloses an electric vehicle 10 in Figure 1 similar to the electric vehicle in Hyuk that comprises a rechargeable battery (i.e. energy storage system 18, described in at least ¶0018). Vyas further discloses a controller implemented technique 39 (see Figure 2) that is programmed to, while recharging the battery with grid power, operate the temperature control system 12 (similar to the climate control system taught by Hyuk) using the grid power (see at least ¶0028-0033, with respect to Figure 2).
Since the systems of Vyas and Hyuk are directed to the same purpose, i.e. activating a climate control system in advance of an upcoming trip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Hyuk to further comprise a rechargeable battery wherein the controller is further programmed to, while recharging the battery with grid power, operate the climate control system using the grid power, in the same manner that the electric vehicle of Vyas comprises a rechargeable battery, where a controller implemented technique 39 is programmed to, while recharging the battery with grid power, operate the temperature control system 12 using the grid power, with the predictable result of pre-heating or pre-cooling a vehicle before operation without drawing power from the battery, which would place a sizeable power demand on the battery (¶0004 of Vyas).
Claim 12
While Hyuk discloses the vehicle as an electric vehicle (see ¶0004) that inherently comprises a battery that may be recharged with grid power, Hyuk does not explicitly disclose activating the climate control system in advance of the upcoming trip is permitted only while the vehicle is recharging with grid power. However, this technique of preconditioning while charging an electric vehicle is known in the art.
Specificially, Vyas discloses an electric vehicle 10 in Figure 1 similar to the electric vehicle in Hyuk, in which activating the temperature control system 12 (similar to the climate control system taught by Hyuk) in advance of a planned trip, as described in at least ¶0027 (similar to the upcoming trip taught by Hyuk) is permitted only while the vehicle is recharging with grid power (see at least ¶0028-0033, with respect to Figure 2).
Since the systems of Vyas and Hyuk are directed to the same purpose, i.e. activating a climate control system in advance of an upcoming trip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Hyuk, such that activating the climate control system in advance of the upcoming trip is permitted only while the vehicle is recharging with grid power, in the same manner that the electric vehicle of Vyas activates the temperature control system 12 in advance of operating the vehicle only while the vehicle is recharging with grid power, with the predictable result of pre-heating or pre-cooling a vehicle before operation without drawing power from the battery, which would place a sizeable power demand on the battery (¶0004 of Vyas).
Claim 16
While Hyuk discloses the vehicle as an electric vehicle (see ¶0004) that inherently comprises a battery that may be recharged with grid power, Hyuk does not explicitly disclose a rechargeable battery configured to power at least a portion of the climate control system, wherein the controller is further programmed to activate the climate control system in advance of the upcoming trip during a battery recharge procedure. However, this technique of preconditioning while charging an electric vehicle is known in the art.
Specificially, Vyas discloses an electric vehicle 10 in Figure 1 similar to the electric vehicle in Hyuk that comprises a rechargeable battery (i.e. energy storage system 18, described in at least ¶0018) configured to power at least a portion the temperature control system 12 (similar to the climate control system taught by Hyuk) (see ¶0033, regarding the switching over to manual heating/cooling in step 72 of Figure 2 when the vehicle is in an activated state, where the heating/cooling system is powered by the battery, as described in ¶0003). Vyas further discloses a controller implemented technique 39 (see Figure 2) that is programmed to activate the temperature control system 12 in advance of a planned trip, as described in at least ¶0027 (similar to the upcoming trip taught by Hyuk) during a battery recharge procedure (see at least ¶0028-0033, with respect to Figure 2).
Since the systems of Vyas and Hyuk are directed to the same purpose, i.e. activating a climate control system in advance of an upcoming trip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Hyuk further comprises a rechargeable battery configured to power at least a portion of the climate control system, wherein the controller is further programmed to activate the climate control system in advance of the upcoming trip during a battery recharge procedure, in the same manner that the electric vehicle of Vyas comprises a rechargeable battery configured to power at least a portion the temperature control system 12, where a controller implemented technique 39 that is programmed to activate the temperature control system 12 in advance of a planned trip during a battery recharge procedure, with the predictable result of pre-heating or pre-cooling a vehicle before operation without drawing power from the battery, which would place a sizeable power demand on the battery (¶0004 of Vyas).
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuk in view of Hashigaya et al. (US 2013/0020045 A1), hereinafter Hashigaya.
Claim 11
While Hyuk discloses the vehicle as an electric vehicle (see ¶0004) that inherently comprises a battery, Hyuk does not specifically disclose that activating the climate control system in advance of the upcoming trip is permitted only when a battery state of charge is greater than a threshold. However, the technique of providing power to auxiliary systems when a SOC of a battery is greater than a threshold is well known in the art.
Specifically, Hashigaya discloses an electric vehicle (see abstract) similar to the electric vehicle in Hyuk, in which activating the air conditioning system 10, defined as heating, ventilation, and air conditioning in ¶0026 (similar to the climate control system taught by Hyuk), in advance of traveling (similar to the upcoming trip taught by Hyuk) is permitted only when a battery state of charge is greater than a threshold (i.e. minimum 
Since the systems of Hashigaya and Hyuk are directed to the same purpose, i.e. activating a climate control system in advance of an upcoming trip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hyuk, such that activating the climate control system in advance of the upcoming trip is permitted only when a battery state of charge is greater than a threshold, in the same manner that the electric vehicle of Hashigaya activates the air conditioning system 10 in advance of traveling is permitted only when a battery state of charge is greater than a threshold, with the predictable result of prioritizing charging the battery to a level necessary to support traveling in case there is a need to drive the vehicle in a hurry (¶0054 of Hashigaya).
Claim 17
While Hyuk discloses the vehicle as an electric vehicle (see ¶0004) that inherently comprises a rechargeable battery, Hyuk does not specifically disclose a rechargeable battery configured to power at least a portion of the climate control system, wherein the controller is further programmed to activate the climate control system in advance of the upcoming trip if a battery state of charge is greater than a threshold. However, the technique of providing power to auxiliary systems when a SOC of a battery is greater than a threshold is well known in the art.
Specifically, Hashigaya discloses an electric vehicle (see abstract) similar to the electric vehicle in Hyuk that comprises a rechargeable battery (see at least ¶0033) configured to power at least a portion of the air conditioning system 10, defined as the climate control system taught by Hyuk) (see at least ¶0043, regarding battery unit consumption is necessary for set the temperature of the passenger compartment). Hashigaya further discloses that HEV controller 25 (similar to the controller taught by Hyuk) is programmed to activate the air conditioning system 10 in advance of traveling (similar to the upcoming trip taught by Hyuk) if a battery state of charge is greater than a threshold (i.e. minimum target SOC level) (see at least ¶0051-0056, with respect to steps S22 and S25 of Figure 7).
Since the systems of Hashigaya and Hyuk are directed to the same purpose, i.e. activating a climate control system in advance of an upcoming trip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric vehicle of Hyuk comprises a rechargeable battery configured to power at least a portion of the climate control system, wherein the controller is further programmed to activate the climate control system in advance of the upcoming trip if a battery state of charge is greater than a threshold.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hyuk in view of Kim et al. (translation of KR 10-2012-0130382 A, also published as KR 10-1776309 B1), hereinafter Kim.
Claim 20
Hyuk does not further disclose that the controller is further programmed to receive information indicative of the upcoming trip based on a user reservation of a shared vehicle. However, the technique of reserving a vehicle for future operation is well known in the art.
Specifically, Kim discloses an electric vehicle (see ¶0013) similar to the electric vehicle in Hyuk that comprises a control unit (similar to the controller taught by Hyuk) programmed to receive information indicative of before a reserved operation time (similar to the upcoming trip taught by Hyuk) based on a user reservation of a vehicle (see ¶0080-0086, regarding the reservation cooling request made by a user to automatically perform cooling one hour before the reservation time based on a target temperature,  indoor heat load, and SOC). The limitation of “shared” as part of “shared vehicle” does not hold patentable weight, in light of the overall limitation. The electric vehicle of Hyuk may be reasonably interpreted as “shared,” given that different users may be capable of setting a reservation through the terminal at a remote location, in light of ¶0080.
Since the systems of Kim and Hyuk are directed to the same purpose, i.e. activating a climate control system in advance of an upcoming trip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hyuk, such that the controller is further programmed to receive information indicative of the upcoming trip based on a user reservation of a shared vehicle, in the same manner that the control unit of Kim receives information indicative of before a reserved operation time based on a user reservation of a vehicle, with the predictable result of maximizing charging efficiency and discharging efficiency at the beginning of operation while reducing the electric load of the cooling system at the beginning of operation (¶0010 of Kim).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661